Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 1 of 13                 PageID #: 529




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

WILLIAM DIRK HUIHUI,                       :

       Plaintiff,                          :

vs.                                        :      CA 20-0530-MU

KILOLO KIJAKAZI,                        :
Acting Commissioner of Social Security,
                                        :
       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff William Dirk Huihui brings this action, pursuant to 42 U.S.C. § 1383(c)(3),

seeking judicial review of a final decision of the Commissioner of Social Security

denying his claim for supplemental security income benefits. The parties have

consented to the exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C.

§ 636(c), for all proceedings in this Court. (Docs. 18 & 20 (“In accordance with

provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case consent to

have a United States magistrate judge conduct any and all proceedings in this case, . . .

order the entry of a final judgment, and conduct all post-judgment proceedings.”)). Upon

consideration of the administrative record, Plaintiff’s brief, and the Commissioner’s

brief,1 the Court concludes that the Commissioner’s decision denying benefits should be

affirmed.2


       1
               The parties waived oral argument. (See Docs. 19 & 21).
       2
              Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Docs. 18 & 20 (“An appeal from a
judgment entered by a magistrate judge shall be taken directly to the United States court of
(Continued)
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 2 of 13                         PageID #: 530




                                   I. Procedural Background

       Plaintiff filed an application for supplemental security income benefits on or about

February 20, 2018, with a protective filing date of December 5, 2017, alleging disability

beginning June 23, 2016. (See Doc. 14, PageID. 249-54). On or about May 23, 2018,

Huihui’s application for SSI benefits was denied (see id., PageID. 147) and following

Plaintiff’s June 14, 2018 request for a hearing before an Administrative Law Judge

(“ALJ”) (id., PageID. 156-58), two administrative hearings were conducted before an

ALJ, first on August 13, 2019 (id., PageID. 124-35) and then on April 16, 2020 (id.,

PageID. 95-122).3 On April 29, 2020, the ALJ issued a decision finding that the claimant

was not disabled and therefore, not entitled to social security benefits. (Id., PageID. 78-

88). More specifically, the ALJ determined that Huihui retains the residual functional

capacity to perform a reduced range of sedentary work (see id., PageID. 82-86) and

those sedentary jobs identified by the vocational expert (“VE”) during the administrative

hearing (see id., PageID. 87; compare id. with PageID. 117-20). Plaintiff appealed the

ALJ’s unfavorable decision to the Appeals Council and the Appeals Council denied

Huihui’s request for review on September 24, 2020. (See id., PageID. 64-66). Thus, the

hearing decision became the final decision of the Commissioner of Social Security.

       Plaintiff alleges disability due to a closed displaced fracture of the left talus, crush

injury to the left ankle, post-traumatic osteoarthritis of the left foot, history of lumbar



appeals for this judicial circuit in the same manner as an appeal from any other judgment of this
district court.”)).
       3
                 At the hearing on April 16, 2020, Plaintiff agreed with the ALJ that the “first” date
that could be looked at for determining his eligibility for benefits was December 5, 2017, the
protective filing date of his SSI application; therefore, Plaintiff’s disability onset date was
amended to December 5, 2017. (See Doc. 14, PageID. 101-02).


                                                   2
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 3 of 13             PageID #: 531




fusion, cervical degenerative disc disease, seizure disorder, depression, and anxiety.

The Administrative Law Judge (ALJ) made the following relevant findings:

      2.    The claimant has the following severe impairments: closed
      displaced fracture of the left talus, crush injury to the left ankle, post-
      traumatic osteoarthritis of the left foot, history of lumbar fusion,
      cervical degenerative disc disease, seizure disorder, depression, and
      anxiety (20 CFR 416.920(c)).

                                  .      .       .

      3.     The claimant does not have an impairment or combination of
      impairments that meets or medically equals the severity of one of the
      listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
      CFR 416.920(d), 416.925 and 416.926).

                                  .      .       .

      4.     After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual functional
      capacity to perform a reduced range of sedentary work as defined in
      20 CFR 416.967(a): He can lift and carry ten pounds frequently and
      twenty pounds occasionally. The claimant can sit for a total of six
      hours in an eight-hour workday and stand and walk for a total of two
      hours during an eight-hour workday. He cannot walk on uneven
      terrain. He is unable to push or pull with the left lower extremity. He
      requires the use of a cane to get to and from the workstation. He can
      occasionally balance, stoop, kneel, crouch, crawl, and climb ramps
      and stairs. He is unable to climb ladders, ropes, and scaffolds. He
      can frequently reach. He is precluded from concentrated exposure to
      extreme heat or cold; no exposure to vibration; no work around
      unprotected heights or dangerous machinery; no driving automotive
      equipment; and no work around large bodies of water or open
      flames. The claimant can perform simple, routine, repetitive tasks
      with few workplace changes. He can engage in occasional and non-
      transactional interaction with the general public. He can sustain
      concentration and attention for two-hour periods.

                                  .      .       .


      5.   The claimant is unable to perform any past relevant work (20
      CFR 416.965).

                                  .      .       .

                                             3
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 4 of 13              PageID #: 532




      6.    The claimant was born on April 22, 1972 and was 45 years old,
      which is defined as a younger individual, age 45-49, on the date the
      application was filed (20 CFR 416.963).

      7.  The claimant has a limited education and is able to
      communicate in English (20 CFR 416.964).

      8.     Transferability of job skills is not material to the determination
      of disability because using the Medical-Vocational Rules as a
      framework supports a finding that the claimant is “not disabled,”
      whether or not the claimant has transferable job skills (See SSR 82-
      41 and 20 CFR Part 404, Subpart P, Appendix 2).

      9.     Considering the claimant’s age, education, work experience,
      and residual functional capacity, there are jobs that exist in
      significant numbers in the national economy that the claimant can
      perform (20 CFR 416.969 and 416.969a).

                                  .      .       .

      10.    The claimant has not been under a disability, as defined in the
      Social Security Act, since December 5, 2017, the date the application
      was filed (20 CFR 416.920(g)).

(Doc. 14, PageID. 80, 82, 86-87, 87 & 88).

                    II. Standard of Review and Claims on Appeal

      In all Social Security cases, an ALJ utilizes a five-step sequential evaluation

      to determine whether the claimant is disabled, which considers: (1)
      whether the claimant is engaged in substantial gainful activity; (2) if not,
      whether the claimant has a severe impairment; (3) if so, whether the
      severe impairment meets or equals an impairment in the Listing of
      Impairments in the regulations; (4) if not, whether the claimant has the
      RFC to perform her past relevant work; and (5) if not, whether, in light of
      the claimant’s RFC, age, education and work experience, there are other
      jobs the claimant can perform.




                                             4
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 5 of 13                 PageID #: 533




Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)4 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step of proving that he is unable to perform his

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating whether

the claimant has met this burden, the examiner must consider the following four factors:

(1) objective medical facts and clinical findings; (2) diagnoses of examining physicians;

(3) evidence of pain; and (4) the claimant’s age, education, and work history. Id. at

1005. Although “a claimant bears the burden of demonstrating an inability to return to

his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that he cannot do his past relevant work, as here,

it then becomes the Commissioner’s burden—at the fifth step—to prove that the plaintiff

is capable—given his age, education, and work history—of engaging in another kind of

substantial gainful employment that exists in the national economy. Phillips, supra, 357

F.3d at 1237; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999), cert. denied, 529

U.S. 1089, 120 S.Ct. 1723, 146 L.Ed.2d 644 (2000); Sryock v. Heckler, 764 F.2d 834,

836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a



       4
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                              5
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 6 of 13                    PageID #: 534




reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).5 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.

Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Sec., 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Huihui contends that the Commissioner’s decision to

deny him benefits is not supported by substantial evidence because the ALJ failed to

consider an important aspect of Dr. Eyston Hunte’s RFC opinion. (See Doc. 15, PageID.

496-504).

       As indicated above, RFC comes into play at the at the fourth and fifth steps of the

sequential evaluation process. See 20 C.F.R. §§ 404.1520(e), 416.920(e) (“We use our

residual functional capacity assessment at the fourth step of the sequential evaluation

process to determine if you can do your past relevant work . . . and at the fifth step of

the sequential evaluation process . . . to determine if you can adjust to other work . . .

.”). In determining a claimant’s RFC, which is “’that which an individual is still able to do



       5
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                6
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 7 of 13                       PageID #: 535




despite the limitations caused by his or her impairments[,]’” the ALJ “considers all the

evidence in the record[.]” Washington v. Social Sec. Admin., Commissioner, 503

Fed.Appx. 881, 882-83 (11th Cir. Jan. 15, 2013), quoting and citing Phillips, supra, 357

F.3d at 1238.6 Moreover, at the fifth step of the sequential evaluation process, the

Commissioner must establish that a significant number of jobs exist in the national

economy that the claimant can perform given her RFC, age, education, and work

experience. See, e.g., Bellew v. Acting Commissioner of Social Sec., 605 Fed.Appx.

917, 930 (11th Cir. May 6, 2015) (citation omitted).

       As part of the process of determining a claimant’s RFC, that is, ”the most [he]

can still do despite” the limitations caused by her impairments, 20 C.F.R.

404.1545(a)(1), an ALJ must take into consideration the medical opinions of treating,

examining, and non-examining physicians and, indeed, this issue is often at the

forefront in social security cases. See Kahle v. Commissioner of Social Sec., 845

F.Supp.2d 1262, 1271 (M.D. Fla. 2012). In March of 2017, the Social Security

Administration amended its regulations regarding the evaluation of medical evidence for

claims filed on or after March 27, 2017. See 20 C.F.R. §§ 404.1520c & 416.920c. Under

the new regulations, the Commissioner “will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) . . ., including those from

[a claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a) & 416.920c(a); see also Lee


       6
                 The responsibility for making the residual functional capacity determination at the
fourth step of the sequential evaluation process rests with the ALJ, see, e.g., 20 C.F.R. §
404.1546(c) (“If your case is at the administrative law judge hearing level . . ., the administrative
law judge . . . is responsible for assessing your residual functional capacity.”), who must
“’assess and make a finding about [the claimant’s] residual functional capacity based on all the
relevant medical and other evidence’ in the case.” Phillips, supra, 357 F.3d at 1238 (alteration in
the original), quoting 20 C.F.R. § 404.1520(e).


                                                 7
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 8 of 13               PageID #: 536




v. Saul, 2020 WL 5413773, *5 (M.D. Ala. Sept. 9, 2020) (“The revisions [to Social

Security regulations regarding the evaluation of medical evidence] state that the

Commissioner ‘will not defer or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative medical finding(s), including

those from . . . medical sources.’ 20 C.F.R. § 404.1520c(a).”). The regulations go on to

provide that when evaluating the persuasiveness of medical opinions, “[t]he most

important factors to be considered are those of supportability and consistency[.]” Id. at

*5; see also Swingle v. Commissioner of the Social Sec. Admin., 2020 WL 6708023, *2

(M.D. Fla. Nov. 16, 2020) (“When evaluating the persuasiveness of medical opinions,

the most important factors are supportability and consistency.”). “Thus, the ALJ ‘will

explain how [he/she] considered the supportability and consistency factors for a medical

source’s medical opinions’ in the determination or decision but is not required to explain

how he/she considered the rest of the factors listed in 20 C.F.R. § 404.1520c(c).” Id.

(footnotes omitted).

       The ALJ analyzed the opinion evidence of one-time consultative examiner Dr.

Eyston Hunte in the following manner:

       Dr. Hunte opined that the claimant can lift and carry ten pounds frequently
       and twenty pounds occasionally, and sit for eight hours, stand for two
       hours, and walk for two hours in an eight-hour workday. He assessed
       additional postural and environmental limitations. Dr. Hunte’s opinion is
       somewhat persuasive because most of his findings are consistent with the
       record. However, Dr. Hunte included limitations such as occasional
       pushing and pulling with the upper extremities and frequent reaching,
       handling, fingering, and feeling that are not supported by the normal
       findings from examination showing no upper extremity atrophy, normal
       range of motion, normal manipulation, and normal grip strength. He also
       noted that the claimant is limited to occasional exposure to dust, odors,
       fumes, and pulmonary irritants, but the claimant has not been diagnosed
       with a respiratory impairment or other condition that would necessitate this
       limitation. As a result, this opinion is only somewhat persuasive.

                                             8
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 9 of 13                 PageID #: 537




(Doc. 14, PageID. 86) (internal citation omitted).

       Given that the issue raised by Plaintiff cuts to the heart of the ALJ’s RFC

assessment in this case, since in reaching that determination the ALJ considered the

medical opinion evidence of record (as aforesaid), the Court begins its analysis by

specifically finding that the ALJ linked her RFC assessment—that is, a reduced range

of sedentary work with identified limitations—to specific evidence in the record bearing

upon Huihui’s ability to perform the physical, mental, sensory and other requirements of

work (compare Doc. 14, PageID. 82-86 with generally id., PageID. 363-69, 383, 386,

389-90, 402-05, 408-10, 415-19, 421-22, 426-28, 430-37, 464-65, 468-77 & 483). See,

e.g., Packer v. Astrue, 2013 WL 593497, *4 (S.D. Ala. Feb. 14, 2013) (“’[T]he ALJ must

link the RFC assessment to specific evidence in the record bearing upon the claimant’s

ability to perform the physical, mental, sensory, and other requirements of work.’”), aff’d,

542 Fed. Appx. 890 (11th Cir. Oct. 29, 2013). The ALJ explained in some detail how the

medical evidence of record supported the components of her RFC determination (see

Doc. 14, PageID. 83-85; compare id. with PageID. 82). Indeed, a significant part of the

evidence utilized by the ALJ in making her RFC determination was the consultative

examination findings and RFC findings of Dr. Hunte; Dr. Hunte’s examination findings

were relatively benign (see id., PageID. 474-76 (on physical examination, Huihui was in

no acute distress and muscular examination of the left foot revealed pain around the

lateral malleolus but intact range of motion; neurological examination found straight leg

raising on the left and right to be normal, upper extremity strength adequate, grip

strength 4/5 on the left and right, finger to thumb dexterity within normal limits, lower



                                              9
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 10 of 13                 PageID #: 538




extremity strength normal, an antalgic gait with cane, limping on the left, no weakness in

the legs, deep tendon reflexes 2+, no sensory deficit detected, and no motor deficit

detected; examination of the cervical spine produced tenderness but there were no

deformities, spasms or crepitus and range of motion was normal; examination of the

upper extremities revealed no swelling, normal sensation, 2+ deep tendon reflexes,

normal finger to thumb opposition, grip strength on the right and left within normal limits,

fine and gross manipulation within normal limits, muscle strength of 4-5 in the left and

right flexors and extensors, no muscle atrophy, and normal range of motion in both

shoulders, elbows, writs and all joints of the fingers; examination of the lower

extremities revealed no edema or redness, normal sensation, 2+ deep tendon reflexes

on both the left and right with respect to knee and ankle jerks, identical measurements

of the thighs and calves on the left and right, an antalgic gait with limping on the left

foot, an abnormal toe walk, and abnormal heel walk, muscle strength of 5 on both the

left and right, and range of motion of the hips, knees and ankles were all normal, with

the additional notation being tenderness on palpation over the lateral malleolus and

mid-foot are of the left foot; and examination of the dorsolumbar spine revealed normal

flexion and extension, normal right and left lateral flexion, normal right and left rotation,

no scoliosis, no spasms, positive lower lumbar spine tenderness, normal straight leg

raising, and no motor or sensory deficits)) and his RFC findings indicated Plaintiff has

greater abilities to lift and carry weight, sit, stand and walk (see id., PageID. 468-69

(finding Huihui could lift and carry up to ten pounds continuously and up to 20 pounds

frequently and that he could sit a total of 8 hours out of an 8-hour workday and stand

and walk 2 hours each out of an 8-hour workday)) than reflected in the ALJ’s RFC



                                              10
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 11 of 13                PageID #: 539




determination (see id., PageID. 82 (ALJ’s RFC determination included findings that

Huihui can lift and carry ten pounds frequently and 20 pounds occasionally, that he can

sit a total of 6 hours during an 8-hour workday, and that he can stand and walk a total of

2 hours in an 8-hour workday)). These just-cited RFC findings made by Dr. Hunte are,

therefore, supportive of the ALJ’s RFC determination.

       And because the undersigned finds that the ALJ’s RFC determination is

supported by substantial evidence in the record, inclusive of the examination findings

and some RFC findings of Dr. Hunte, it should come as no surprise that this Court finds

that any failure to address each and every item on Dr. Hunte’s physical medical

statement of ability to do work-related activities does not constitute reversible error.

This is not only because the amended regulations do not require an ALJ to articulate

how she considered each opinion or finding from a medical source individually, 20

C.F.R. § 416.920c(b)(1) (“We are not required to articulate how we considered each

medical opinion or prior administrative medical finding from one medical source

individually.”) but, as well, because in making/reaching her RFC determination, the ALJ

obviously did not find persuasive any RFC finding by Dr. Hunte contrary to her own RFC

determination (compare Doc. 14, PageID. 82 with id., PageID. 86 (analysis of Dr.

Hunte’s RFC opinion)). Besides, this Court finds that it was unnecessary for the ALJ in

this case to specifically address Dr. Hunte’s statement that Huihui “MAY NEED 1 HR

BED REST FOR PAIN RELIEF” (Doc. 14, PageID. 469) because the consultative

examiner’s previously-indicated sit, stand and walk limitations (see id. (Hunte

specifically indicated that Huihui can sit a total of 8 hours in an 8-hour workday and

stand and walk 2 hours total each in an 8-hour workday)) contraindicated Hunte’s



                                             11
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 12 of 13                       PageID #: 540




statement. Stated somewhat differently, Hunte’s referenced response was to the

question “If the total time for sitting, standing and walking does not equal or exceed 8

hours, what activity is the individual performing for the rest of the 8 hours?” and since

Hunte had already indicated that Huihui could sit, stand and walk for more than 8 hours

total in an 8-hour workday, he improperly responded to the question and his response

certainly cannot be regarded as having any import with respect to whether the ALJ’s

ultimate RFC determination is supported by substantial evidence.7 Thus, the ALJ did not

err to reversal in failing to mention Hunte’s bed rest statement in her decision.8


       7
             Again, as this Court has previously stated, the ALJ in this case specifically linked
her RFC determination to substantial evidence in the record.
       8
                  As an “aside,” Plaintiff contends that the ALJ’s rationale for finding unpersuasive
Dr. Hunte’s opinions regarding manipulative limitations (see Doc. 14, PageID. 86 (“Dr. Hunte
included limitations such as occasional pushing and pulling with the upper extremities and
frequent reaching, handling, fingering, and feeling that are not supported by the normal findings
from examination showing no upper extremity atrophy, normal range of motion, normal
manipulation, and normal grip strength.”)) is not supported by substantial evidence since “Dr.
Hunte’s records make it very clear that Mr. Huihui’s grip strength was noted as reduced to 4 of 5
bilaterally which is different from a normal finding[.]” (Doc. 15, PageID. 504). This Court cannot
find that the ALJ erred to reversal in this regard either since Dr. Hunte’s report indicates both
that Plaintiff’s grip strength is 4/5 bilaterally (see Doc. 14, PageID. 474 (neurologic portion of the
examination)) and that his grip strength is within normal limits (see id., PageID. 475
(examination of the upper extremities)). In other words, this Court cannot find that substantial
evidence does not support that portion of the ALJ’s analysis indicating “normal grip strength”
since Dr. Hunte’s examination clearly referenced normal grip strength upon examination of
Plaintiff’s upper extremities (see id.).

        In addition to the foregoing, this Court would note that a grip strength of 4/5 is still
“good,” albeit not quite normal, https://www.verywellhealth.com/muscle-strength-measurement-
2696427 (last visited, August 31, 2021), and Dr. Hunte’s opinion does not indicate how this
finding alone (especially in light of his other normal findings with respect to Plaintiff’s neck and
upper extremities) would translate into (or be supportive of) the finding that Plaintiff can only
occasionally push/pull with the right hand and the left hand, even if it could possibly support the
consultative examiner’s findings that Plaintiff can only “frequently” reach, handle, finger and feel
(see Doc. 14, PageID. 470). And as an aside of its own, the Court would note that the ALJ’s
RFC determination actually limits Huihui to “frequent” reaching (see Doc. 14, PageID.82) and,
furthermore, none of the sedentary jobs identified by the VE in this case (that is, work as a
bench assembler, wood products inspector, agricultural sorter, or lens inserter—compare id.,
PageID. 87 with id., PageID. 118-120) require more than frequent reaching, handling, fingering,
(Continued)
                                                 12
Case 1:20-cv-00530-MU Document 22 Filed 09/13/21 Page 13 of 13                 PageID #: 541




       In light of the foregoing and because Plaintiff raises no other issues, the

Commissioner’s fifth-step determination denying benefits is due to be affirmed.

                                       CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff a period of disability, disability insurance benefits, and supplemental security

income be affirmed.

       DONE and ORDERED this the 13th day of September, 2021.

                                           s/P. Bradley Murray
                                           UNITED STATES MAGISTRATE JUDGE




or pushing/pulling (feeling being present in none of these jobs). See DOT #521.687-086 (nut
sorter); DOT #669.687-014 (dowel inspector); DOT #713.687-026 (lens inserter); and DOT
#739.684-094 (lamp-shade assembler).


                                              13
